Title: Treasury Department Circular to the Collectors of the Customs in Massachusetts, 26 June 1792
From: Hamilton, Alexander
To: Collectors of the Customs in Massachusetts



Treasury DepartmentJune 26th. 1792
Sir,

It appears from a Return of the Office of discount & deposit of the United States Bank at Boston, that many of the Collectors in your State make their remittances to that institution; discontinuing the former mode of paying into the Bank of Massachusetts. This transfer of payment from one Bank to the other, having never been directed by me, is irregular and requires explanation.
As it was however my intention that such an arrangement should take place at a certain time, I have to desire that the practice already adopted may henceforth be continued.
I am, Sir,   Your obedient Servant
A. Hamilton
